Filed 1/11/22 P. v. Deanda CA2/7
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 THE PEOPLE,                                                  B310489

           Plaintiff and Respondent,                          (Los Angeles County
                                                              Super. Ct. No. TA152799)
          v.

 JESUS DEANDA,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, John J. Lonergan, Judge. Affirmed.
      California Appellate Project and Richard B. Lennon, under
appointment by the Court of Appeal, for Defendant and
Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Noah P. Hill, Supervising Deputy
Attorney General, and Peggy Z. Huang, Deputy Attorney
General, for Plaintiff and Respondent.
                       INTRODUCTION

       Jesus Deanda appeals from the trial court’s order revoking
his probation and imposing a previously suspended five-year
prison sentence. The trial court found Deanda violated the terms
of his probation when he went to his father’s house in violation of
a protective order that required him to stay 100 yards away from
his father. Deanda argues the court abused its discretion when it
revoked his probation and imposed the five-year prison sentence
rather than reinstating probation and ordering him to attend a
residential drug treatment program. Because it was well within
the court’s discretion to revoke probation and impose the five-
year prison sentence, we affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

      A.    Deanda Pleads No Contest to Stalking, and the Trial
            Court Places Him on Probation
      The People charged Deanda with stalking his father after
having been convicted of violating a protective order. (Pen. Code,
§§ 273.6, 646.9, subds. (a) & (c)(1).)1 Deanda pleaded no contest,
and the trial court imposed and suspended execution of a five-
year prison sentence and placed Deanda on formal probation for
five years. One of the conditions of Deanda’s probation was that
he comply with a protective order prohibiting him from having
any personal, electronic, telephonic, or written contact with or
coming within 100 yards of his father, Jesus Deanda, Sr.



1     Statutory references are to the Penal Code.




                                 2
      B.    Deanda Violates the Terms of His Probation by Going
            to His Father’s Home
      Six days after he pleaded no contest, Deanda violated the
protective order by going to his father’s home in the middle of the
night. Deanda’s father called the 911 emergency operator, and
Deputy Sheriff Francisco Valle responded. Deputy Valle found
Deanda in the side yard, within 100 yards of the house. Deanda,
who appeared to be intoxicated, told Deputy Valle that he knew
he was not supposed to be at his father’s home, but that his
cousin told him to go there. Deanda also told Deputy Valle that
he knew there was a restraining order against him, but that he
was drunk and wanted to go to his father’s home.
      Deanda’s father told Deputy Valle that he saw Deanda
walking back and forth in the back yard and that he yelled out
the window, “Hey, leave. You can’t be here.” Deanda, however,
did not leave. Deanda’s father gave Deputy Valle copies of two
protective orders against Deanda, including the one issued six
days earlier.

      C.     The Trial Court Revokes Deanda’s Probation and
             Imposes the Five-year Sentence
       The trial court revoked Deanda’s probation, set the matter
for a probation violation hearing, and ordered a supplemental
probation report. At the probation violation hearing, the court
found Deanda violated the terms of his probation. The court
denied Deanda’s request that the court order him to participate
in a residential drug treatment program and imposed the
suspended five-year prison sentence. Deanda timely appealed.




                                 3
                          DISCUSSION

       A.    Applicable Law and Standard of Review
       At any time during probation, the trial court may hold a
hearing to “revoke and terminate the supervision of the person if
the interests of justice so require and the court, in its judgment,
has reason to believe . . . that the person has violated any of the
conditions” of probation. (§ 1203.2, subd. (a); see People v. Leiva
(2013) 56 Cal.4th 498, 504-505.) We review the trial court’s
finding a defendant violated the terms of his probation for
substantial evidence. (People v. Butcher (2016) 247 Cal.App.4th
310, 318; see People v. Urke (2011) 197 Cal.App.4th 766, 773.)
“We consider ‘whether, upon review of the entire record, there is
substantial evidence of solid value, contradicted or
uncontradicted, which will support the trial court’s decision.’”
(People v. Buell (2017) 16 Cal.App.5th 682, 687.) We review a
trial court’s decision to revoke and terminate probation for abuse
of discretion. (People v. Rodriguez (1990) 51 Cal.3d 437, 443.)
“[G]reat deference is accorded the trial court’s decision, bearing in
mind that ‘[p]robation is not a matter of right but an act of
clemency, the granting and revocation of which are entirely
within the sound discretion of the trial court.’” (Urke, at p. 773.)
“‘“[O]nly in a very extreme case should an appellate court
interfere with the discretion of the trial court in the matter of
denying or revoking probation.”’” (People v. Kingston (2019)
41 Cal.App.5th 272, 278.)




                                 4
      B.     The Trial Court Did Not Abuse Its Discretion in
             Revoking and Terminating Deanda’s Probation
      It was undisputed Deanda violated the protective order
when he went to his father’s house. Substantial evidence
supported the trial court’s finding Deanda violated the terms of
his probation, and Deanda does not argue otherwise.
      Deanda’s only argument is that the trial court abused its
discretion in revoking his probation and sentencing him to
prison, rather than ordering him to attend a residential drug
treatment program. According to Deanda, despite his lengthy
criminal record (six felony convictions and 22 misdemeanor
convictions), his only crimes in the past 10 years have been
offenses related to his drug and alcohol use and for violating a
protective order by contacting his father, who does not want
contact with Deanda until he addresses his drug and alcohol
problems.
      At the probation revocation hearing, Deanda made the
same argument: The court should order him to attend a drug
treatment program rather than send him to prison. The trial
court’s decision, however, to deny that request, revoke Deanda’s
probation, and impose the five-year sentence was well within the
court’s discretion. (See People v. Rodriguez, supra, 51 Cal.3d at
p. 445 [“trial courts are granted great discretion in determining
whether to revoke probation”]; People v. Kingston, supra,
41 Cal.App.5th at p. 278 [“‘We will not interfere with the trial
court’s exercise of discretion [in granting or denying probation]
“when it has considered all facts bearing on the offense and the
defendant to be sentenced.”’”]; People v. Stuckey (2009)
175 Cal.App.4th 898, 916 [“[r]einstatement of probation . . .
requires a determination by the trial court that the interests of




                                5
justice so require,” and what “the interests of justice require in a
particular case constitutes a question uniquely addressed to the
broad judicial discretion of the trial court”].)
       The trial court considered all the relevant facts, including
Deanda’s criminal history, his substance abuse, and his conduct
while on probation. At age 38, Deanda had six felony convictions
and 22 misdemeanor convictions, a rate of one to two convictions
per year as an adult. Deanda had a history of stalking his father
and violating court orders that prohibited him from having
contact with his father. As the trial court described it, “We are
dealing with multiple cases where you are putting your own blood
parents through hell.” Deanda had been on probation for his
most recent conviction for stalking only six days when he violated
the terms of his probation and the protective order by returning
to his father’s home. As the trial court told Deanda, “You have
been making bad decisions for a long time and have to deal with
the consequences.”
       Deanda argues it was an abuse of discretion for the trial
court to send him to prison rather than order him to receive drug
treatment. With the exception of a theft conviction 12 years
earlier, he argues, he has committed no violent crimes. He
asserts that his lengthy criminal record is a result of his
addiction and that “society would be far better served by treating
[his] addictions, rather than simply locking him away for two
years, and then releasing him into the same environment.”
Deanda argues that he has never received treatment for his
addiction prior to incarceration and that even his father, the sole
victim of his most recent crime, wanted the court to order Deanda




                                 6
to participate in a treatment program rather than send him to
prison.2
      The trial court considered and denied Deanda’s request to
reinstate his probation and order him to participate in drug
treatment. Given Deanda’s long history of substance abuse and
criminal activity, his failure to attend treatment programs or
overcome his addiction, and his repeated violation of protective
orders, the court acted within its broad discretion in revoking
Deanda’s probation and imposing the five-year sentence. Deanda
“has not demonstrated this to be one of the ‘“very extreme”’ cases
in which an appellate court should interfere with the discretion of
the trial court in revoking his probation.” (People v. Urke, supra,
197 Cal.App.4th at p. 776.)




2      Deanda asserted in the trial court and asserts on appeal he
has never received or been ordered by a court to participate in a
drug treatment program. The probation report suggests,
however, one of Deanda’s probation violations in a prior case was
for failing to provide proof of participation in a residential
treatment program.




                                 7
                  DISPOSITION

The order revoking Deanda’s probation is affirmed.




                              SEGAL, J.


We concur:



             PERLUSS, P. J.



             FEUER, J.




                         8